DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered. Claims 1-2 and 4-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 11/01/2021, particularly regarding the rejection of the claims in view of Xie (US 2013/0147845) have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Sobol (US 2002/0081003).
Regarding Claim 1, Xie teaches a tangible, non-transitory machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors ([0035-0036], Fig. 4, computer system 800), cause the one or more processors to:
receive a request from an electronic device, wherein the request is for media content associated with an image ([0018], Fig. 2, receive, from a mobile device (e.g., mobile device 122), a request for one or more images at 201, user may select a link to one or more images (e.g., a selectable thumbnail image) incorporated in the structured document, causing the mobile device to transmit to the social networking system a request comprising the link);
identify the image based upon the request ([0032], Fig. 2, server-side process may receive a request for delivery to a mobile device one or more images (201), server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130);
identify a respective device crop code associated with the electronic device ([0018], request may comprise an identifier of the mobile device coded using a user-agent header field of Hypertext Transfer Protocol (HTTP), [0019], Fig. 2, server-side process may access one or more data stores for display capabilities of the mobile device 202, server-side process can, based on the identifier of the mobile device, access a device description repository for display capabilities of the mobile device, request (for the one or more images) may comprise display capabilities (e.g., display resolution) of the 
request a cropped image using an indication of the image and the respective device crop code ([0020], Fig. 2, server-side process may access data stores 101 for the images, and adjust one or more of the images based on one or more of the display capabilities at 203, [0032], server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130, mobile device may transmit the message to content distribution network 130, in response to the message, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images);
receive the cropped image, wherein the cropped image comprises a version of the image that is cropped to preserve one or more faces depicted in the image ([0021], server-side process can identify objects in the image of FIG. 3A (e.g., by using a face recognition software or an object recognition software), identify a region of the image that includes the objects and is of a same aspect ratio of the mobile device's display, and remove (crop) the portion outside the identified region from the image)  and is specifically cropped for display on the electronic device associated with the respective device crop code ([0032], Fig. 2, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images, adjust one or more of the images based on the adjustment parameters at 203, alternatively, application server 131 may access data stores 132 for adjusted copies of the images that match the adjustment parameters); 

provide the cropped image to the electronic device ([0031], Fig. 2, server-side process may transmit to the mobile device one or more of the images as adjusted at 204, [0032], Fig. 2, application server 131 may transmit to the mobile device one or more of the images as adjusted at 204).
While Xie teaches wherein the image is adjusted to preserve one or more faces ([0020-0021], the objects can be people or faces), Xie teaches wherein the image is adjusted to preserve a particular facial feature of a plurality of facial features of one or more faces depicted in the image.
In the same field of endeavor, Sobol teaches adjusting an image to preserve a particular facial feature of a plurality of facial features of one or more faces depicted in the image ([0030], the image enhancer 21 is configured to analyze the facial data detected by face detector 18 and to locate the data defining a particular facial feature (e.g., skin, nose, mouth, eyes, etc.) based on the expected shape and/or color of the particular feature, data defining this particular facial feature may be manipulated to enhance the person's appearance in the image defined by the image data 64, and/or the data defining a particular region of the person's face may be located, based on the region's pixel proximity from the particular feature, and manipulated to enhance the person's appearance in the image defined by the ~sharpening or blurring of features indicates enhancing/preserving or minimizing particular facial features see also [0039])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, and where the cropped image is generated such that persons of interest recognized in the image are appropriately included and visible in the resulting cropped image, as taught in Xie, to further include adjustment to enhance a particular facial feature, as taught in Sobol, in order to enhance the appearance of facial features while simplifying and increasing the efficiency of image enhancement techniques. (See Sobol [0002-0008])
Regarding Claim 2, Xie, as modified by Sobol, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Xie further teaches wherein the cropping regions of the cropped image are determined based upon the obstructed display region of the display and wherein the additional content on the display that will at least partially obstruct the image comprises graphical elements that will be displayed concurrently with the cropped image ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within the size of the container, [0025], adjust one or more images for delivery to a mobile device based on portions of those images that will have other elements overlaid on them once rendered on a web page, a web page may contain 2 overlapping images by design, the server-side process may crop the image at the back to only include portions of the image that are visible once the front image is overlaid on top of it).
Regarding Claim 18, Xie teaches a computer for providing a cropped image to an electronic device, the computer comprising: a memory; and a processor, wherein the memory includes 
receiving a request from the electronic device, wherein the request is for media content associated with an image ([0018], Fig. 2, receive, from a mobile device (e.g., mobile device 122), a request for one or more images at 201, user may select a link to one or more images (e.g., a selectable thumbnail image) incorporated in the structured document, causing the mobile device to transmit to the social networking system a request comprising the link);
identifying the image based upon the request ([0032], Fig. 2, server-side process may receive a request for delivery to a mobile device one or more images (201), server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130);
identifying a respective device crop code associated with the electronic device ([0018], request may comprise an identifier of the mobile device coded using a user-agent header field of Hypertext Transfer Protocol (HTTP), [0019], Fig. 2, server-side process may access one or more data stores for display capabilities of the mobile device 202, server-side process can, based on the identifier of the mobile device, access a device description repository for display capabilities of the mobile device, request (for the one or more images) may comprise display capabilities (e.g., display resolution) of the mobile device (e.g., as part of the user-agent header string of an HTTP request), [0032], Fig. 2, server-side process may determine display capabilities of the mobile device as described earlier, and determine adjustment parameters (e.g., cropping size, cropping coordinates) of one or more of the images based the display capabilities);
requesting the cropped image using an indication of the image and the respective device crop code ([0020], Fig. 2, server-side process may access data stores 101 for the images, and adjust one or more of the images based on one or more of the display capabilities at 203, [0032], server-side process 
receiving the cropped image, wherein the cropped image comprises a version of the image that is cropped to preserve one or more faces depicted in the image ([0021], server-side process can identify objects in the image of FIG. 3A (e.g., by using a face recognition software or an object recognition software), identify a region of the image that includes the objects and is of a same aspect ratio of the mobile device's display, and remove (crop) the portion outside the identified region from the image) and is specifically cropped for display on electronic devices associated with the respective device crop code ([0032], Fig. 2, application server 131 (or another server-side process hosted by one or more computing devices of content distribution network 130) may access content data stores 132 for copies of the images, adjust one or more of the images based on the adjustment parameters at 203, alternatively, application server 131 may access data stores 132 for adjusted copies of the images that match the adjustment parameters); 
wherein cropping regions of the cropped image are determined based upon: a priority of the particular facial feature over other facial features of the plurality of facial features; a non-linear edge of a display of the electronic device that will display the cropped image; or an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within 
providing the cropped image to the electronic device ([0031], Fig. 2, server-side process may transmit to the mobile device one or more of the images as adjusted at 204, [0032], Fig. 2, application server 131 may transmit to the mobile device one or more of the images as adjusted at 204).
While Xie teaches wherein the image is adjusted to preserve one or more faces ([0020-0021], the objects can be people or faces), Xie teaches wherein the image is adjusted to preserve a particular facial feature of a plurality of facial features of one or more faces depicted in the image.
In the same field of endeavor, Sobol teaches adjusting an image to preserve a particular facial feature of a plurality of facial features of one or more faces depicted in the image ([0030], the image enhancer 21 is configured to analyze the facial data detected by face detector 18 and to locate the data defining a particular facial feature (e.g., skin, nose, mouth, eyes, etc.) based on the expected shape and/or color of the particular feature, data defining this particular facial feature may be manipulated to enhance the person's appearance in the image defined by the image data 64, and/or the data defining a particular region of the person's face may be located, based on the region's pixel proximity from the particular feature, and manipulated to enhance the person's appearance in the image defined by the image data 64 (~sharpening or blurring of features indicates enhancing/preserving or minimizing particular facial features see also [0039])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, and where the cropped image is generated such that persons of interest recognized in the image are appropriately included and visible in the resulting cropped image, as taught in Xie, to further include adjustment to enhance a particular facial feature, as taught in Sobol, in order to enhance the See Sobol [0002-0008])

Claims 4-6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Sobol (US 2002/0081003), and further in view of Downing et al (US 2015/0228067).
Regarding Claim 4, Xie, as modified by Sobol, teaches all aspects of the claimed invention as disclosed in Claim 3 above. The combination fails to teach wherein the cropping regions of the cropped image are determined based upon a shift of the image that facilitates the priority of the particular facial feature.
In the same field of endeavor, Downing teaches wherein the cropping regions of the cropped image are determined based upon a shift of the image that facilitates the priority of the particular facial feature ([0040], weighted centering technique shifts the position of the crop area by an amount offset from the center of the image, the amount being proportional to an amount that the composite attention portion is offset from the center of the image, [0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, and where the cropped image is generated such that persons of interest recognized in the image are See Downing [0002])
Regarding Claim 5, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Downing, further teaches wherein the shift of the image causes depiction of the prioritized particular facial feature of the plurality of facial features that would not be visible without the shift ([0040], weighted centering technique shifts the position of the crop area by an amount offset from the center of the image, the amount being proportional to an amount that the composite attention portion is offset from the center of the image, [0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
Regarding Claim 6, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Xie, further teaches in response to a plurality of faces depicted in the image, wherein the priority of the particular facial feature results in an overall reduction of the plurality of faces depicted in the image ([0023], embodiments may adjust an image for delivery to a mobile device based on one or more social contacts of a user of the mobile ~where degree of separation indicates priority), See Figs. 3A-3F, where number of objects/faces reduced from 4 at least one).
Regarding Claim 8, Xie teaches a method of cropping images (Figs. 2-3I), comprising: receiving a request from an electronic device, wherein the request is for media content associated with an image ([0018], Fig. 2, receive, from a mobile device (e.g., mobile device 122), a request for one or more images at 201, user may select a link to one or more images (e.g., a selectable thumbnail image) incorporated in the structured document, causing the mobile device to transmit to the social networking system a request comprising the link);
identifying the image based upon the request ([0032], Fig. 2, server-side process may receive a request for delivery to a mobile device one or more images (201), server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a pointer or identifier of copies of the images stored in content distribution network 130);
identifying and requesting a cropped image specific to the electronic device ([0020], Fig. 2, server-side process may access data stores 101 for the images, and adjust one or more of the images based on one or more of the display capabilities at 203, [0032], server-side process may transmit to the mobile device a message comprising adjustment parameters for one or more of the images and a 
executing a first facial recognition routine on the image to identify one or more facial feature boundaries encompassing one or more facial features of a plurality of facial features of one or more faces of the image ([0021], server-side process can identify objects in the image of FIG. 3A (e.g., by using a face recognition software or an object recognition software), identify a region of the image that includes the objects and is of a same aspect ratio of the mobile device's display, and remove (crop) the portion outside the identified region from the image, [0023], server-side process may access data stores 101 (e.g., based on a user identifier included in the request) and identify object 313 as a face of the user (e.g., by using a facial recognition software to compare the example image to the user's profile picture stored in data stores 101));
executing a second facial recognition routine to identify one or more face boundaries that identify one or more faces of the image, the one or more face boundaries encompassing at least a portion of the facial feature boundaries ([0023], Fig. 3A, server-side process may access social graph information stored in data stores 101, and identify (e.g., by using a facial recognition software or an object recognition software to compare the example image to images stored in data stores 101) one or more other objects in the example image of FIG. 3A that are within a pre-determined threshold degree of separation from the user, the server-side process may identify object 312 as a first-degree friend of the user);
generating the cropped image, by: identifying a cropping region based upon the one or more faces or facial features of the image; and cropping the image based upon the cropping region ([0023], embodiments may adjust an image for delivery to a mobile device based on one or more social contacts ~where degree of separation indicates priority)); and
providing the cropped image to the electronic device ([0031], Fig. 2, server-side process may transmit to the mobile device one or more of the images as adjusted at 204, [0032], Fig. 2, application server 131 may transmit to the mobile device one or more of the images as adjusted at 204).
While Xie teaches wherein the image is adjusted to preserve one or more faces ([0020-0021], the objects can be people or faces), Xie fails to teach prioritizing a facial feature over other facial features of the plurality of facial features where the image is adjusted to preserve a particular facial feature of a plurality of facial features.
In the same field of endeavor, Sobol teaches prioritizing a facial feature over other facial features of the plurality of facial features where the image is adjusted to preserve a particular facial feature of a plurality of facial features ([0030], the image enhancer 21 is configured to analyze the facial data detected by face detector 18 and to locate the data defining a particular facial feature (e.g., skin, nose, mouth, eyes, etc.) based on the expected shape and/or color of the particular feature, data defining this particular facial feature may be manipulated to enhance the person's appearance in the image defined by the image data 64, and/or the data defining a particular region of the person's face may be located, based on the region's pixel proximity from the particular feature, and manipulated to ~sharpening or blurring of features indicates enhancing/preserving or minimizing particular facial features see also [0039])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, and where the cropped image is generated such that persons of interest recognized in the image are appropriately included and visible in the resulting cropped image, as taught in Xie, to further include adjustment to enhance a particular facial feature, as taught in Sobol, in order to enhance the appearance of facial features while simplifying and increasing the efficiency of image enhancement techniques. (See Sobol [0002-0008])
Xie, as modified by Sobol, fails to teach executing a third facial recognition routine to identify a face group boundary that identifies a region around two or more of the one or more faces of the image, the face group boundary encompassing at least a portion of the one or more face boundaries; and generating the cropped image, by: identifying a cropping region based upon the one or more facial feature boundaries, the one or more face boundaries, and the face group boundary.
In the same field of endeavor, Downing teaches executing a third facial recognition routine to identify a face group boundary that identifies a region around two or more of the one or more faces of the image, the face group boundary encompassing at least a portion of the one or more face boundaries; and generating the cropped image, by: identifying a cropping region based upon the one or more facial feature boundaries, the one or more face boundaries, and the face group boundary ([0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects ~shifted) to include the face in rectangle 608, [0043], if the image does include at least one subject, then the image is cropped to include one or more of the subjects in the all-subjects portion (act 220), in act 220, not all of the subjects in the all-subjects portion may be included in the cropped image, which one or more subjects in the all-subjects portion the image is cropped to include can be identified in a variety of different manners).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, and where the cropped image is generated such that persons of interest recognized in the image are appropriately included and visible in the resulting cropped image, as taught in Xie, including adjustment to enhance a particular facial feature, as taught in Sobol, to further include shifting the image as part of the cropping process to include a group of the identified faces visible in the image, and cause prioritized facial regions to be visible once the image is cropped, as taught in Downing, in order to optimize the display of media content within frames having different dimensions, without requiring manual input from the user, thereby enhancing efficiency and user-friendliness of working with digital images across multiple platforms and devices. (See Downing [0002]) 
Regarding Claim 9,
Regarding Claim 11, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Sobol, further teaches wherein the particular facial feature comprises at least an eye, a nose, or a mouth ([0030]).
Regarding Claim 12, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Downing, further teaches wherein the face group boundary is used to define the cropping region when multiple faces should be displayed in the cropped image ([0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
Regarding Claim 13, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Downing, further teaches wherein the one or more face boundaries are used to define the cropping region when at least an entire face should be displayed, wherein the entire face comprises the particular facial feature and additional features ([0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).
Regarding Claim 14, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Xie, further teaches wherein the ~where degree of separation indicates priority), See Figs. 3A-3F, where number of objects/faces in image reduced from 4 at least one).
Regarding Claim 15, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Xie, further teaches wherein the cropping region is based upon: a non-linear edge of a display of the electronic device that will display the cropped image; an obstructed display region of the display where the image will be at least partially obstructed by display of additional content on the display; or a combination thereof ([0022], instead of display capabilities of a mobile device, particular embodiments may adjust an image for delivery to the mobile device based on a size of a container (e.g., a frame, a window) displaying the image at the mobile device, server-side process can scale or crop the image to fit within the size of the container).
Regarding Claim 16, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Xie, further teaches wherein the cropping region of the cropped image is determined based upon the obstructed display region of the 
Regarding Claim 17, Xie, as modified by Downing, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Downing, further teaches wherein the cropping region of the cropped image is determined based upon a shift of the image that facilitates the emphasis of the particular facial feature ([0040], weighted centering technique shifts the position of the crop area by an amount offset from the center of the image, the amount being proportional to an amount that the composite attention portion is offset from the center of the image, [0054-0055], Fig. 6, includable-subjects region is shown by dashed-line rectangle 620, the includable-subjects region (rectangle 620) includes some faces (the faces in rectangles 602, 604, and 606), but not other faces (the faces in rectangles 608 and 610), one of these other faces (the face in rectangle 608), however, is partially included, FIG. 7 illustrates an example image 700, the initial includable-subjects region shown by dashed-line rectangle 620 has been repositioned (~shifted) to include the face in rectangle 608).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Sobol (US 2002/0081003), and further in view of Hartshorne et al (US 2013/0069980).
Regarding Claims 7 and 19, Xie, as modified by Sobol, teaches all aspects of the claimed invention as disclosed in Claims 1 and 18 above. The combination fails to teach wherein the request for media content comprises one or more of a request for music content, video content, e-book content or news content having the content associated with the image.
In the same field of endeavor, Hartshorne teaches wherein the request for media content comprises one or more of a request for music content, video content, e-book content or news content having the content associated with the image ([0023-0025)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, as taught in Xie, modified by Sobol, to further include applying optimized image cropping and resizing for display of multiple media formats, including news articles and other forms of content, as opposed to just personal images, as taught in Hartshorne, in order to automatically provide the optimal view of selected media content with limited user input. (See Hartshorne [0002])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2013/0147845), in view of Sobol (US 2002/0081003), in view of Downing et al (US 2015/0228067), and further in view of Hartshorne et al (US 2013/0069980).
Regarding Claim 10, Xie, as modified by Sobol and Downing, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination fails to teach wherein the image comprises one of an artist image, an album cover, a book cover, a news photo, or a stock photo.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of an image size according to the display capabilities of the requesting device, where the image is automatically cropped to fit the requesting display, as taught in Xie, modified by Sobol and Downing, to further include applying optimized image cropping and resizing for display of multiple media formats, including news articles and other forms of content, as opposed to just personal images, as taught in Hartshorne, in order to automatically provide the optimal view of selected media content with limited user input. (See Hartshorne [0002])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGowan (US 2010/0295920) discloses recognizing particular facial features ([0008]) and cropping or resizing visual display characteristics to reposition the particular feature ([0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641